TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00803-CR





Juan Andino Figueroa a/k/a Juan Andino, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 56905, HONORABLE JOE CARROLL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Juan Andino Figueroa seeks to appeal from a judgment of conviction for possession
of cocaine.  Sentence was imposed on August 31, 2005.  There was a timely motion for new trial. 
The deadline for perfecting appeal was therefore November 29, 2005.  Tex. R. App. P. 26.2(a)(2). 
Notice of appeal was filed on December 2, 2005.  Although this was within the fifteen-day grace
period, appellant’s motion for extension of time for filing notice of appeal was not filed until
December 21, 2005.  See Tex. R. App. P. 26.3.  Under the circumstances, we lack jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).
 

Appellant’s motion for extension of time to file notice of appeal is overruled.  The
appeal is dismissed.
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   January 5, 2006
Do Not Publish